Title: From George Washington to the Board of War, 16 August 1779
From: Washington, George
To: Board of War


        
          Sir
          Head Quarters West point 16th Augst 1779.
        
        I am favd with yours of the 6th inclosing the instructions of the Board to the different Commissaries of Hides. The directions appear to me to be judiciously drawn and fully adequate to the purpose, and I doubt not, if they are strictly attended to, but that a sufficient quantity of Shoes for the Army, and leather for other uses will be procured—Mr Garanger is exceedingly impatient to know whether he is to be employed—I must therefore beg leave to recall the attention of the Board to my letter of the 27th July in which I pointed out the mode in which this Gentleman may be introduced into the service without giving umbrage to the Officers in the line of the Artillery. I shall be glad to have the determination of the Board upon this point, that I may be enabled to give Mr Garanger a final Answer.
      